DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9-7-2021 has been entered.

 Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on Mathias reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shih 9,374,697 in view of Madhavan 2010/0167722 and further in view of Yoon 20150326447.

As to claims 1 and 8, Shih discloses a radio communication equipment [10], comprising: a radio communicator [24] configured to perform radio communication [11] with a network [12,16]; and a controller [22] configured to perform call origination to a  public safety answering point (PSAP) via the network (see col. 1, lines 25-33), wherein 

As to claim 2, Shih discloses the radio communication equipment according to claim 1, further comprising two information cards [100a,100b] on which subscriber information is recorded, wherein the first call origination is performed by using one of the two information cards, and the second call origination is performed by using the other of the two information cards (see col. 3, lines 11 - 30, col. 5, lines 23-33).
As to claim 3, Shih discloses the radio communication equipment according to claim 1, wherein the first call origination is performed by a radio access technology (RAT), and the second call origination is performed by using another RAT (see col. 3, lines 25 -30, col. 5, lines 23-33).
As to claim 4, Shih discloses the radio communication equipment according to claim 1, wherein the first call origination is performed by a telephone scheme and the second call origination is performed by an Internet protocol scheme [IMS], or the first call origination is performed by an Internet protocol scheme and the second call origination is performed by a telephone scheme (see col. 1, lines 25-33; col. 3, lines 44 - col. 4, line 21).
As to claim 5, Shih discloses the radio communication equipment according to claim 1, wherein a PSAP to which the first call origination is performed is different from a PSAP to which the second call origination is performed [to the PSAP compatible with the protocol CS or IMS; please note that this limitation is not part of the radio communication equipment] (see col. 1, lines 25-33).
As to claim 6, Shih discloses the radio communication equipment according to claim 1, wherein the controller is configured to perform the second call origination when 
As to claim 7, Shih discloses the radio communication equipment according to claim 1, wherein the controller is configured to perform the second call origination when a case in which there is an abnormality in call upon the first call origination is a case in which a failure of the call origination is notified from the network (see col. 5, lines 54-56). The previous references fails to explicitly disclose an abnormality in sound. In another analogous art, Yoon discloses determine that there is an abnormality in sound (see par. 0061). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine this teaching to the modified Shih in view Madhavan for the simple purpose of detecting quality problem with the sound; thereby allowing to improve the quality of the voice call.
As to claim 9, Shih discloses a control method for a radio communication equipment installed on a vehicle, the radio communication equipment comprising a 
As to claim 11, the previous references fails to disclose when there is an abnormality in the sound of the call. In another analogous art, Yoon discloses when there is an abnormality in the sound of the call upon the first call origination is when waveform of speech data or speech signal has not sometimes been detected for a predetermined period or when an abnormal sound having a frequency different from that of human voice continues for a predetermined period (see par. 0061). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine this teaching to the modified Shih in view Madhavan for the simple purpose of detecting quality problem with the sound; thereby allowing to improve the quality of the voice call.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shih in view of Madhavan and further in view of Yoon as applied to claim 1 above, and further in view of Zhu 20120231760.

As to claim 10, the previous references fails to disclose to receive a notification from the network that the first call origination was a failure. In an analogous art, Zhu discloses wherein the controller is further configured to receive a notification from the network that the first call origination was a failure when the call includes the abnormality 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926.  The examiner can normally be reached on 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571)272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MARCOS L TORRES/Primary Examiner, Art Unit 2647